Order entered April 2, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-11-00752-CV

                     MARYAM PARVIZ-KHYAVI, PH.D., Appellant

                                             V.

    ALCON LABORATORIES, INC. AND AETNA LIFE INSURANCE COMPANY,
                              Appellees

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-10-03942-D

                                         ORDER
       Appellant Maryam Parviz-Khyavi, Ph.D. filed a motion for rehearing of this Court’s

opinion, which issued on February 15, 2013. Appellees Alcon Laboratories, Inc. and Aetna Life

Insurance Company filed a response to the motion for rehearing on March 25, 2013. After

considering the issues and arguments presented in the motion for rehearing and appellees’

response, appellant’s motion for rehearing is DENIED.




                                                    /s/   MARY MURPHY
                                                          JUSTICE